Order entered March 25, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00872-CV

                        HENRY PHILIP CASTILLON, Appellant

                                            V.

                        MICHELLE MISSY MORGAN, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-54113-2010

                                         ORDER
       On the Court’s own motion, we ORDER the court reporter to file by April 3, 2015 a

supplemental reporter’s record containing Respondent’s Exhibit 9. We DIRECT the Clerk of

this Court to send a copy of this order to Indu Bailey, Official Court Reporter of the 219th

District Court.


                                                   /s/   LANA MYERS
                                                         PRESIDING JUSTICE